DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I -- drawn to a DRAM chip comprising: wherein a retention time of the DRAM chip at a first reference temperature is the same or substantially the same as that at a second reference temperature, and is the same or substantially the same as that at a third reference temperature, wherein the first reference temperature is less than the second reference temperature, and the second reference temperature is less than the third reference temperature, as suggested in first paragraph in page 8 of applicant's specification as one embodiment, to which suggested claims 1-4 are drawn.
Species II -- drawn to a DRAM chip comprising: wherein a retention time of the DRAM chip at a first reference temperature is less than that of the DRAM chip at a second reference temperature, and the retention time of the DRAM chip at the second reference temperature is less than that of the DRAM chip at third reference temperature, as suggested in second paragraph in page 8 of applicant's specification as another embodiment, to which suggested claims 5-7 are drawn.
Species III -- drawn to a DRAM chip comprising: wherein a retention time of the DRAM chip is gradually changed from a first reference temperature, a second reference temperature, to a third reference temperature, and the retention time of the DRAM chip is the same or substantially the same at a fourth reference temperature and at a fifth reference temperature; wherein the first reference temperature is less than the second reference temperature, the second reference temperature is less than the third reference temperature, the third reference temperature is equal to or less than the fourth reference temperature, and the fourth reference temperature is less than the fifth reference temperature, as suggested in third paragraph in page 8 of applicant's specification as another embodiment, to which suggested claims 8-10 are drawn.
Species IV -- drawn to a DRAM chip comprising: wherein a retention time of the DRAM chip is gradually changed from a first reference temperature, a second reference temperature, to a third reference temperature; and wherein the retention time of the DRAM chip at the first reference temperature, the second reference temperature and the third reference temperature is at least 2.2 times a predetermined retention time at the first reference temperature, the second reference temperature and the third reference temperature, respectively, as suggested in first paragraph in page 9 of applicant's specification as another embodiment, to which suggested claims 11-13 are drawn.
Species V -- drawn to a DRAM chip comprising: wherein the first voltage level is stored in the DRAM cell before the access transistor of the DRAM cell is turned off, and wherein the first voltage level is dependent on a temperature of the DRAM chip, as suggested in second paragraph in page 9 of applicant's specification as another embodiment, to which suggested claims 14-15 are drawn.
Species VI -- drawn to a DRAM chip comprising: wherein the first voltage level is coupled the DRAM cell before the access transistor of the DRAM cell is turned off, and one electrode of the storage capacitor of the DRAM cell is coupled to a predetermined voltage level which is not less than 1/2 times voltage level of a signal ONE utilized in the DRAM chip, as suggested in third paragraph in page 9 of applicant's specification as another embodiment, to which suggested claims 16-17 are drawn.
Species VII -- drawn to a DRAM chip comprising: wherein the first voltage level is higher than a voltage level of a signal ONE utilized in the DRAM chip, and the first voltage level is provided from a first sustaining voltage generator external to the DRAM chip, as suggested in first paragraph in page 10 of applicant's specification as another embodiment, to which suggested claims 18 is drawn.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claims are generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANTHAN TRAN/           Primary Examiner, Art Unit 2825